Exhibit 10.1

Employment Agreement

This Employment Agreement is made on this 16th day of September, 2011, between
Coeur d’Alene Mines Corporation (“Company”), and Frank L. Hanagarne Jr.
(“Employee”) is made effective on the 1st day of October, 2011.

WITNESSETH:

In consideration of the mutual promises and covenants herein contained to be
kept and performed by the parties hereto, the parties agree as follows:

1.          Employment. The Company agrees to, and hereby does, employ Employee
as Senior Vice President and Chief Financial Officer of Company, and Employee
accepts such employment, on the terms and conditions of this Agreement.

2.           Term Of Employment. The initial term of Employee’s employment
pursuant to this Agreement shall be from October 1, 2011 through June 30, 2013
(the “Term”). Following the expiration of the initial Term, the Term will
automatically renew for successive terms of one year each unless either Employee
or the Company notify the other in writing of intent not to renew, no less than
ninety (90) days prior to the expiration of the initial or subsequent Term.
Notwithstanding anything to the contrary contained herein, the Term and
Employee’s employment with the Company may be sooner terminated in accordance
with the provisions of Section 6 below.

3.          Compensation. The Company shall pay to Employee during the duration
of the Term as follows:

(a)          A base salary of $275,000 annually, payable in equal monthly
installments, which may be reviewed and increased annually during any Agreement
year, but which may not be decreased, and any higher salary to become the base
salary for the purposes of this provision, it being understood, however, that
failure to increase the salary shall not be grounds for termination of this
Agreement (the “Base Salary”);

(b)          Employee shall be entitled to participate in the Company’s Annual
Incentive Plan (or any successor thereto), with a target bonus opportunity
thereunder during each calendar year of 50% of Employee’s Base Salary (the
“Target Annual Bonus”), which, at the date of this Agreement, is the potential
sum of $137,500, and a maximum bonus opportunity of 200% of the Target Annual
Bonus which, at the date of this Agreement, is $275,000;

(c)          Employee shall be entitled to participate in the Company’s Amended
and Restated 2003 Long-Term Incentive Plan (or any successor thereto), with a
target award opportunity thereunder during each calendar year of 190% of
Employee’s Base Salary at the beginning of such calendar year (the “Target LTIP
Award”);

(d)          Such other compensation and benefits that may be made available by
the Company in the discretion of the Board, including, without limitation,
retirement plan, profit sharing plan, stock purchase plan and any other kind or
type of incentive programs approved by the Board; it being understood that
Employee shall be a participant in all compensation and

 

1



--------------------------------------------------------------------------------

benefit programs, both retirement and welfare benefit plans, which exist for the
executive staff of the Company; and

(e)          Employee will be eligible for a cash vehicle allowance to be paid
by the Company which allowance amount shall be not less than $500 per month, and
may be increased from time-to- time in the discretion of the Board.

4.          Duties. Employee, during the Term, shall perform the duties usually
and customarily associated with the office specified in Section 1 above and as
assigned to Employee from time-to-time by the Board. As a part of Employee’s
duties it is agreed that Employee will become familiar with and comply with
Employee’s duties under the Sarbanes-Oxley laws and under the Company’s
corporate governance policies, and Employee will, with the assistance of the
Company’s outside counsel and accountants, promptly execute the necessary public
filings and certify the contents of such documents on the date of their filing.
Employee shall devote Employee’s best efforts and substantially all of
Employee’s time during business hours to advance the interests of the Company.
During the Term and any applicable Restricted Period (as defined in Section 7),
Employee shall not engage in business activity in competition with the Company.

5.          Vacation. Employee shall be entitled to four (4) weeks of paid
vacation during each contract year of this Agreement in accordance with the
Company’s vacation policy as in effect from time to time.

6.          Termination Of Employment. The Term and Employee’s employment with
the Company may be terminated by either party at any time and for any or no
reason; provided, however, that the Company and Employee will be required to
give written notice of any termination of Employee’s employment as set forth in
this Section 6. Notwithstanding any other provision of this Agreement, the
provisions of this Section 6 shall exclusively govern Employee’s rights to
compensation and benefits upon termination of employment with the Company and
its affiliates.

(a)          Notice of Termination. Any termination of Employee’s employment by
the Company or by Employee under this Section 6 (other than as a result of
Employee’s death) shall be communicated by a written notice to the other party
specifying a date of termination (the “Date of Termination”) which, if submitted
by Employee, shall be at least thirty (30) days and no more than forty-five days
following the date of such notice; provided, however, that in the case of a
termination by Employee for Good Reason, Employee may provide immediate written
notice of termination once the applicable cure period (as contemplated by the
definition of Good Reason) has lapsed if the Company has not reasonably cured
the circumstances that gave rise to the basis for the Good Reason termination.
Notwithstanding anything herein to the contrary, during the period beginning on
the date of the notice of termination and ending on the Date of Termination, the
Company may, in its sole discretion, place Employee on paid leave of absence
during which he shall continue to be deemed to be an employee of the Company for
all purposes under this Agreement, but only be involved in Company matters to
the extent requested by the Company.

(b)          Accrued Rights. Upon a termination of Employee’s employment for any
reason, Employee (or Employee’s estate) shall be entitled to receive the sum of
(i) Employee’s

 

2



--------------------------------------------------------------------------------

Base Salary through the Date of Termination not theretofore paid; (ii) any
expenses owed to Employee under the Company’s expense reimbursement policy;
(iii) any accrued vacation pay owed to Employee; and (iv) any amount arising
from Employee’s participation in, or benefits under, any employee benefit plans,
programs or arrangements (including, without limitation, the Company’s Amended
and Restated 2003 Long-Term Incentive Plan, Annual Incentive Plan, and/or any
successors thereto), which amounts shall be payable in accordance with the terms
and conditions of such employee benefit plans, programs or arrangements (clauses
(i)-(iv)_collectively shall be the “Accrued Rights”), which (except for amounts
under clause (iv) which shall be paid pursuant to the applicable plan, program
or arrangement) shall be paid to Employee promptly, but in all events within
thirty days following the Date of Termination.

(c)          Termination by the Company without Cause or by Employee for Good
Reason Apart From a Change in Control. If Employee’s employment is terminated
during the Term by the Company without Cause (and not by reason of the
expiration of the Term, Employee’s death, Disability, a termination by Employee
without Good Reason, or a termination by the Company for Cause) or by Employee
for Good Reason, in either case, more than 90 days prior to or more than two
(2) years following a Change in Control, then, in addition to the Accrued
Rights, Employee (or, if applicable, Employee’s estate) shall be entitled to the
following benefits (subject to Section 6(g)):

(i)          Severance pay consisting of an amount equal to the sum of the Base
Salary, Target Annual Bonus and Target LTIP Award for the full year in which the
Date of Termination occurs; which amount shall be payable to Employee in twelve
(12) equal monthly installments commencing on the date that is thirty days
following the Date of Termination; and

(ii)          Continuation of the health care benefits for Employee and his
dependents until the earlier of (1) the date Employee becomes eligible for
comparable coverage (at a comparable cost) or (2) the first anniversary of the
Date of Termination, which benefits shall be provided at the same coverage level
as in effect as of the Date of Termination, and at the same premium cost to
Employee that was paid by Employee as of the Date of Termination (subject to the
terms and conditions of such benefit plans as in effect from time to time).

For purposes of this Agreement, the term “Cause” means: (A) that Employee has
failed to perform Employee’s duties after having received from the Company
written documentation that Employee’s duties are not being performed, which
written documentation shall specify how performance is deficient, and Employee
then fails to resume satisfactory performance promptly after receipt of such
documentation and failure of performance is not satisfactorily rectified; (B) a
serious and substantial failure to perform Employee’s duties, which failure is
so obvious and so harmful to Company that written documentation and an
opportunity to rectify conduct need not be afforded by Company to Employee; and
(C) conviction of a felony, or engagement in illegal conduct which may not
constitute a felony but which is injurious to the Company, in either such case
Company need not allow Employee to rectify nonperformance. For purposes of this
Agreement, failure to perform duties includes, but is not limited to,
misfeasance or nonfeasance of duty which was intended to, or does, injure the
Company’s reputation or its business or relationships, including normal working
relationships between employees; willful and continued failure of Employee to
substantially perform his duties under this Agreement

 

3



--------------------------------------------------------------------------------

(except by reason of physical or mental disability); dishonesty in the
performance of Employee’s duties and material breach by Employee of the
covenants contained in Section 4 above.

For purposes of this Agreement, the term “Good Reason” means a termination of
employment within sixty (60) days following: (i) a material reduction in
Employee’s responsibilities, authorities or duties as compared to those in
existence on the effective date of this Agreement which is evidence of the
duties contemplated by Section 4; or (ii) material failure of the Company to pay
to Employee any amount otherwise vested and due under this Agreement or under
any plan or policy of the Company, which failure in either (i) or (ii) is not
cured within thirty (30) days from receipt by the Company of written notice from
Employee which specifies the details of the failure.

For the avoidance of doubt, following Employee’s termination of employment by
the Company without Cause (and not by reason of the expiration of the Term,
Employee’s death, Disability, a termination by Employee without Good reason, or
a termination by the Company for Cause) or by Employee for Good Reason, in
either case, more than 90 days prior to or more than two (2) years following a
Change in Control, Employee shall have no further rights to any compensation or
any other benefits under this Agreement, except as set forth in this
Section 6(c).

(d)          Termination by the Company without Cause or by Employee for Good in
Connection with a Change in Control. If Employee’s employment is terminated
during the Term by the Company without Cause (and not by reason of the
expiration of the Term, Employee’s death, Disability, a termination by Employee
without Good Reason, or a termination by the Company for Cause) or by Employee
for Good Reason, in either case, within the period that begins 90 days prior to
and ends two years following a Change in Control, then, in addition to the
Accrued Rights, Employee (or, if applicable, Employee’s estate) shall be
entitled to the following benefits (subject to Sections 6(g) and 6(h)):

(i)          A lump sum severance payment in an amount equal to two (2) times
the sum of the Base Salary and Target Annual Bonus for the year in which the
Date of Termination occurs; which amount shall be payable to Employee within
sixty (60) days following the Date of Termination; and

(ii)          Continuation of the health care benefits for Employee and his
dependents until the earlier of (1) the date Employee becomes eligible for
comparable coverage (at a comparable cost) or (2) the second anniversary of the
Date of Termination, which benefits shall be provided at the same coverage level
as in effect as of the Date of Termination, and at the same premium cost to
Employee that was paid by Employee as of the Date of Termination (subject to the
terms and conditions of such benefit plans as in effect from time to time).

For purposes of this Agreement, the term “Change in Control” shall mean and be
determined to have occurred in the following instances:

    (A)          any organization, group or person (“Person”) (as such term is
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended)(the “Exchange Act”) is or becomes the beneficial owner (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the

 

4



--------------------------------------------------------------------------------

Company representing 35% or more of the combined voting power of the then
outstanding securities of the Company; or

    (B)          during any two-year period, a majority of the members of the
Board serving at the date of this Agreement is replaced by directors who are not
nominated and approved by the Board; or

    (C)          a majority of the members of the Board is represented by,
appointed by or affiliated with any Person whom the Board has determined is
seeking to effect a Change in Control of the Company; or

    (D)          the Company shall be combined with or acquired by another
company and the Board shall have determined, either before such event or
thereafter, by resolution, that a Change in Control will or has occurred.

For the avoidance of doubt, following Employee’s termination of employment by
the Company without Cause (and not by reason of the expiration of the Term,
Employee’s death, Disability, a termination by Employee without Good reason, or
a termination by the Company for Cause) or by Employee for Good Reason, in
either case, within the period that begins 90 days prior to and ends two
(2) years following a Change in Control, Employee shall have no further rights
to any compensation or any other benefits under this Agreement, except as set
forth in this Section 6(d).

(e)          Other Termination. If Employee’s employment is terminated during
the Term by the Company for Cause, upon Employee’s resignation without Good
Reason or upon or following the expiration of the Term or any renewal thereof
due to notice of non-renewal, without renewal thereof, Employee shall only be
entitled to receive the Accrued Rights. Following Employee’s termination of
employment by the Company for Cause, upon Employee’s resignation without Good
Reason or upon or following the expiration of the Term without renewal thereof,
Employee shall have no further rights to any compensation or any other benefits
under this Agreement, except as set forth in this Section 6(e).

(f)          Disability or Death. The Term and Employee’s employment with the
Company will terminate upon Employee’s death or Disability. Upon termination of
Employee’s employment hereunder by reason of his death or Disability, Employee
or Employee’s estate (as the case may be) shall be entitled to receive the
Accrued Rights. For purposes of this Agreement, the term “Disability” means
inability or incapacity, due to physical or mental illness, of Employee to
perform his duties with the Company for a period of three (3) continuous months.
Following the termination of Employee’s employment by reason of Employee’s
Disability or death, Employee shall have no further rights to any compensation
or any other benefits under this Agreement, except as set forth in this
Section 6(f).

(g)          Release; Cessation of Severance Payments. Notwithstanding anything
herein to the contrary, Employee hereby agrees that (i) Employee shall be
entitled to the payments and benefits provided for in Sections 6(c) or 6(d)
(other than the Accrued Rights) if and only if (A) Employee executes and
delivers to the Company a general release of claims against the Company in a
form reasonably satisfactory to the Company (the “General Release”) within
twenty-one (21) days following the Date of Termination (which General Release
shall be

 

5



--------------------------------------------------------------------------------

provided to Employee on or about the Date of Termination) and the General
Release has become effective and irrevocable in accordance with its terms, and
(B) Employee does not breach in any material respect any of the restrictive
covenants in Section 7 of this Agreement at any time during the period for which
such payments or benefits are to be made; and (ii) the Company’s obligation to
make any of the payments or provide any of the benefits provided for in
Sections 6(c) or 6(d) (other than the Accrued Rights) will terminate upon the
occurrence of any breach in any material respect any of the restrictive
covenants in Section 7 of this Agreement by Employee during any such period.

(h)          Limitation on Payments. If the severance payments provided for
under this Agreement, either alone or together with other payments which
Employee would have the right to receive from the Company, would constitute a
“parachute payment,” as defined in Section 280G(a) of the Code as in effect at
the time of payment, such payment shall be reduced to the largest amount as will
result in no portion being subject to the excise tax imposed by Section 4999 of
the Code or the disallowance of a deduction by Company pursuant to Section 280G
of the Code. The determination of the amount of any reduction under this
section, and the plan and payment to which such reductions shall apply, shall,
to the extent permitted by Section 409A, be made in good faith by the Company
and otherwise shall be made in such a manner so as to maximize the value of
payments to Employee and such determination shall be binding on Employee.

7.          Employee Covenants.

(a)          Confidentiality. Employee agrees to keep information acquired in
connection with Employee’s employment confidential, in accordance with the
confidentiality agreement which is attached to this Agreement, marked Attachment
A, executed by Employee.

(b)          Resignation of Offices. Promptly following the termination of
Employee’s employment with the Company for any reason other than his death,
Employee shall promptly deliver to the Company reasonably satisfactory evidence
of Employee’s resignation from all positions that Employee may then hold as an
employee, officer or director of the Company or any affiliate.

(c)          Ongoing Assistance. Following the termination of Employee’s
employment with the Company and its affiliates, Employee agrees to make himself
reasonably available, subject to Employee’s other personal and professional
commitments and obligations, to provide information and other assistance as
reasonably requested by the Company (and, at the reasonable expense of the
Company), with respect to pending, threatened or potential claims and other
matters related to the business of the Company about which Employee has personal
knowledge as a result of Employee’s supervision or other involvement within such
claims or matters performed in connection with Employee’s employment. In all
events, the Company shall reimburse Employee or pay on Employee’s behalf, all
direct expenses incurred (including any travel) in connection with Employee’s
fulfillment of the obligations set forth in this Section 7(c).

(d)          Agreement Not to Compete. Employee will not during the period of
Employee’s employment by the Company and, in the event of a termination of
Employee’s employment under any of the circumstances covered by Sections 6(c) or
(d), for twelve (12)

 

6



--------------------------------------------------------------------------------

months thereafter (the “Restricted Period”), directly or indirectly, whether as
owner, partner, investor, consultant, agent, employee, co-venturer or otherwise,
compete with the Company or any affiliate (collectively, the “Company Group”)
within any state, province or region in any country in which the Company Group
conducts business, or has plans (of which Employee was aware) to conduct
business, as of the Date of Termination, or undertake any planning for any
business competitive with the Company Group. Specifically, but without limiting
the foregoing, Employee agrees not to engage in any manner in any activity that
is directly or indirectly competitive with the business of the Company Group as
conducted as of the Date of Termination or that otherwise provides services that
directly or indirectly complete with services provided to clients by the Company
Group, and further agrees not to work or provide services, in any capacity,
whether as an employee, independent contractor or otherwise, whether with or
without compensation, to any Person who is engaged in any business that is
competitive with the business of the Company Group or otherwise provides
services that directly or indirectly complete with services provided to clients
by the Company Group. For the purposes of this Section 7(d), the business of the
Company shall include active exploration and precious metals mining operations.
The foregoing, however, shall not prevent Employee’s passive ownership of two
percent (2%) or less of the equity securities of any publicly traded company.

(e)          Agreement Not to Solicit Business Contacts. Employee agrees that,
during the Restricted Period, Employee will not directly or indirectly
(i) solicit or encourage any client, customer, bona fide prospective client or
customer, supplier, licensee, licensor, landlord or other business relation of
the Company and/or any of its affiliates (each a “Business Contact”) to
terminate or diminish its relationship with them; or (ii) seek to persuade any
such Business Contact to conduct with anyone else the business of the Company
that such Business Contact conducts or could conduct with the Company and/or any
of its affiliates.

(f)          Agreement Not to Solicit or Hire Employees. During the Restricted
Period, Employee will not directly or indirectly solicit for employment, employ
or induce or attempt to induce any employees, consultants, contractors or
representatives of the Company and/or any of its affiliates to stop working for,
contracting with or representing the Company and/or its affiliates.
Notwithstanding the foregoing, Employee shall not be in breach or violation
hereof in the event Employee shall use any form of industry wide or public media
to advertise, seek or solicit employment, consulting, contract or representative
services without specifically targeting the employees, consultants, contractors
or representatives of the Company.

(g)          Non-Disparagement. Employee shall not, during the Term or at any
time thereafter, make, directly or indirectly, any public or private statements
or other communications that are or could be harmful to or reflect negatively on
(or that are otherwise disparaging of) the Company or any of its affiliates or
their respective businesses, or any of their past, present or future officers,
directors, employees, advisors, agents, policies, procedures, practices,
decision-making, conduct, professionalism or compliance with standards, provided
that Employee may give truthful testimony under oath if so required. The Company
shall cause the Company and its executive officers and directors to not, during
the Term or at any time thereafter, make, directly or indirectly, any public or
private statements or other communications that are or could be harmful to or
reflect negatively on (or that are otherwise disparaging of) Employee or his
decision-making, conduct, professionalism or compliance with standards, provided
that the

 

7



--------------------------------------------------------------------------------

Company’s and any of its subsidiaries’ respective executive officers, directors
and other employees may give truthful testimony under oath if so required.

8.          Specific Performance. Employee understands that the obligations
undertaken by Employee as set forth in this Agreement are unique, and that
Company will likely have no adequate remedy at law in the event such obligations
are breached. Employee therefore confirms that Company has the right to seek
specific performance if Company feels such remedy is essential to protect the
rights of Company. Accordingly, in addition to any other remedies which Company
might have in law or equity, it shall have the right to have all obligations
specifically performed, and to obtain injunctive relief, preliminary or
otherwise, to secure performance. Further, Employee acknowledges that he has
carefully read and considered all the terms and conditions of this Agreement,
including the restraints imposed upon him pursuant to Section 7. Employee agrees
that each of the restraints contained in Section 7 are necessary for the
protection of the goodwill, confidential information and other legitimate
interests of the Company and its affiliates; that each and every one of these
restraints is reasonable in respect to subject matter, length of time and
geographic area; and that these restraints, individually or in the aggregate,
will not prevent him from obtaining other suitable employment during the period
in which Employee is bound by such restraints. Employee further acknowledges
that, were he to breach any of the covenants contained in Section 7, the damage
to the Company and its affiliates would be irreparable. Employee therefore
agrees that the Company, in addition to any other remedies available to it,
shall be entitled to injunctive relief against any breach or threatened breach
by Employee of any of said covenants, without having to post bond. The parties
further agree that, in the event that any provision of Section 7 shall be
determined by any court of competent jurisdiction to be unenforceable by reason
of its being extended over too great a time, too large a geographic area or too
great a range of activities, such provision shall be deemed to be modified to
permit its enforcement to the maximum extent permitted by law.

9.          Arbitration. Except as set forth in Section 8, Employee and Company
agree that in the event a dispute arises concerning or relating to the
interpretation, application or enforcement of this Agreement, such dispute shall
be submitted to binding arbitration in accordance with the employment
arbitration rules of American Arbitration Association (“AAA”) by a single
impartial arbitrator experienced in employment law selected as follows: if
Company and Employee are unable to agree upon an impartial arbitrator within ten
days of a request for arbitration, the parties shall request a panel of
employment arbitrators from AAA and alternatively strike names until a single
arbitrator remains. The arbitration shall take place in Coeur d’Alene, Idaho,
and both Employee and Company agree to submit to the jurisdiction of the
arbitrator selected in accordance with AAA’s rules and procedures. Employee and
Company further agree that arbitration as provided for in this section will be
the exclusive remedy for any such dispute and will be used instead of any court
action, which is hereby expressly waived, except for any request by either Party
hereto for temporary or preliminary injunctive relief pending arbitration in
accordance with applicable law, or an administrative claim with an
administrative agency. The Parties further agree that the award of the
arbitrator shall be final and binding on both parties. The arbitrator shall have
discretion to award monetary and other damages, or no damages, and to fashion
such other relief as the arbitrator deems appropriate. Company will be
responsible for paying any filing fees and costs of the arbitration proceeding
itself (for example, arbitrators’ fees, conference room, transcripts), but each
Party shall be responsible for its own attorneys’ fees (except as set forth in
Section 10(g) below). COMPANY AND EMPLOYEE ACKNOWLEDGE

 

8



--------------------------------------------------------------------------------

AND AGREE THAT BY AGREEING TO ARBITRATE, THEY ARE WAIVING ANY RIGHT TO BRING AN
ACTION AGAINST THE OTHER IN A COURT OF LAW, EITHER STATE OR FEDERAL, AND ARE
WAIVING THE RIGHT TO HAVE CLAIMS AND DAMAGES, IF ANY, DETERMINED BY A JURY.

10.          Other Items. The parties also agree:

(a)          This Agreement shall not be amended or modified in any way unless
the amendment or modification is in writing, signed by the parties. There shall
be no oral modification of this Agreement.

(b)          No provision of this Agreement shall be waived by conduct of the
parties or in any other way.

(c)          This Agreement and its validity, interpretation, construction and
performance shall be governed by the laws of the State of Idaho.

(d)          This Agreement constitutes the entire agreement among the parties
hereto pertaining to the subject matter hereof and supersede all prior and
contemporaneous agreements, understandings, negotiations and discussions,
whether oral or written, of the parties with respect to such subject matter.

(e)          Any and all notices, requests, demands and other communications
provided for by this Agreement shall be in writing and shall be effective when
delivered in person, consigned to a reputable national courier service or
deposited in the United States mail, postage prepaid, registered or certified,
and addressed to Employee at his last known address on the books of the Company
or, in the case of the Company, at its principal place of business, attention of
the General Counsel or to such other address as any party may specify by notice
to the other actually received.

(f)          Employee acknowledges that he previously received a copy of the
Company’s Insider Trading Policy.

(g)          In the event of any arbitration or other litigation between the
parties that is based upon or arises out of this Agreement, the prevailing party
shall be entitled to recover from the losing party its reasonable attorneys’
fees and costs (other than the arbitration costs described in Section 9, which
will be borne by the Company whether or not it is the prevailing party).

11.          Section 409A Compliance. All payments pursuant to this Agreement
shall be subject to the provisions of this Section 11. This Agreement is
intended to be interpreted and operated to the fullest extent possible so that
the payments and benefits under this Agreement either shall be exempt from the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”) or shall comply with the requirements of Section 409A;
provided, however, that notwithstanding anything to the contrary in this
Agreement in no event shall the Company be liable to the Employee for or with
respect to any taxes, penalties or interest which may be imposed upon the
Employee pursuant to Section 409A. For purposes of this Agreement, the date on
which a “separation from service” pursuant to Section 409A (“Separation from
Service”) occurs shall be treated as the termination of employment date for
purposes of

 

9



--------------------------------------------------------------------------------

determining the timing of payments under this Agreement to the extent necessary
to have such payments and benefits under this Agreement be exempt from the
requirements of Section 409A or comply with the requirements of Section 409A.
For purposes of determining whether a Separation from Service has occurred for
purposes of Section 409A, a Separation from Service is deemed to include a
reasonably anticipated permanent reduction in the level of services performed by
the Employee to less than fifty percent (50%) of the average level of services
performed by the Employee during the immediately preceding 12-month period (or
period of service if less than twelve (12) months).

(a)          To the extent that any payment or benefit pursuant to this
Agreement constitutes a “deferral of compensation” subject to Section 409A
(after taking into account to the maximum extent possible any applicable
exemptions) (a “409A Payment”) treated as payable upon a Separation from
Service, then, if on the date of the Employee’s Separation from Service, the
Employee is a Specified Employee, then to the extent required for Employee not
to incur additional taxes pursuant to Section 409A, no such 409A Payment shall
be made to the Employee sooner than the earlier of (i) six (6) months after the
Employee’s Separation from Service; or (ii) the date of Employee’s death. Should
this Section 11 otherwise result in the delay of in-kind benefits, any such
benefit shall be made available to the Employee by the Company during such delay
period at Employee’s expense. Should this Section 11 result in payments or
benefits to Employee at a later time than otherwise would have been made under
this Agreement, on the first day any such payments or benefits may be made
without incurring additional tax pursuant to Section 409A (the “409A Payment
Date”), the Company shall make such payments and provide such benefits as
provided for in this Agreement, provided that any amounts that would have been
payable earlier but for the application of this Section 11, as well as
reimbursement of the amount Employee paid for benefits pursuant to the preceding
sentence, shall be paid in lump-sum on the 409A Payment Date along with accrued
interest at the Prime Rate quoted by JP Morgan Chase on the date that payments
or benefits, as applicable, to Employee should have been made under this
Agreement. For purposes of this Section 11, the term “Specified Employee” shall
have the meaning set forth in Section 409A.

(b)          For purposes of complying with Section 409A and without extending
the payment timing otherwise provided in this Agreement, taxable reimbursements
under this Agreement, subject to the following sentence and to the extent
required to comply with Section 409A, will be made no later than the end of the
calendar year following the calendar year in which the expense was incurred. To
the extent required to comply with Section 409A, any taxable reimbursements and
any in-kind benefits under this Agreement will be subject to the following:
(a) payment of such reimbursements or in-kind benefits during one calendar year
will not affect the amount of such reimbursement or in-kind benefits provided
during any other calendar year (other than for medical reimbursement
arrangements as excepted under Treasury Regulations §1.409A-3(i)(1)(iv)(B)
solely because the arrangement provides for a limit on the amount of expenses
that may be reimbursed under such arrangement over some or all of the period the
arrangement remains in effect); (b) such right to reimbursement or in-kind
benefits is not subject to liquidation or exchange for another form of
compensation to the Employee; and (c) the right to reimbursements under this
Agreement will be in effect for the lesser of the time specified in this
Agreement or ten years plus the lifetime of the Employee. Any taxable
reimbursements or in-kind benefits shall be treated as not subject to
Section 409A to the maximum extent provided by Section 409A.

 

10



--------------------------------------------------------------------------------

(c)          No 409A Payment payable under this Agreement shall be subject to
acceleration or to any change in the specified time or method of payment, except
as otherwise provided under this Agreement and consistent with Section 409A. If
under this Agreement, a 409A Payment is to be paid in two or more installments,
for purposes of Section 409A, each installment shall be treated as a separate
payment.

(d)          If the Company or Employee determines that any provision of this
Agreement is or might be inconsistent with the requirements of Section 409A, the
parties shall attempt in good faith to agree on such amendments to this
Agreement as may be necessary or appropriate to avoid subjecting Employee to the
imposition of any additional tax under Section 409A without changing the basic
economic terms of this Agreement. Notwithstanding the foregoing, no provision of
this Agreement shall be interpreted or construed to transfer any liability for
failure to comply with Section 409A from Employee or any other individual to the
Company. This Section 11 is not intended to impose any restrictions on payments
or benefits to Employee other than those otherwise set forth in this Agreement
or required for Employee not to incur additional tax under Section 409A and
shall be interpreted and operated accordingly. The Company to the extent
reasonably requested by Employee shall modify this Agreement to effectuate the
intention set forth in the preceding sentence.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.

Coeur d’Alene Mines Corporation

 

By  

/s/ Mitchell J. Krebs

 

  /s/ Frank L. Hanagarne Jr.

     Employee

 

11



--------------------------------------------------------------------------------

Attachment A

Confidentiality Agreement

 

12



--------------------------------------------------------------------------------

CONFIDENTIALITY AGREEMENT

In consideration of my employment with Coeur d’Alene Mines, Inc., I agree that I
will not, with respect to the Company, its affiliates, and subsidiaries
(collectively referred to herein as “Company”), directly or indirectly during
the term of my employment except as required in the normal course of the
performance of my duties, or at any time after my employment is terminated for
any reason:

(a)        disclose or furnish to any person, corporation, or other entity, or
use in my own personal business, any confidential commercial information
obtained by me as an employee which has not previously been disclosed to the
public; or

(b)        utilize any such confidential information or my affiliation with the
Company for the gain, advantage, or profit of me or any entity other than the
Company; or

(c)        buy or sell, directly or indirectly, any security or other interest,
or take advantage of any investment or other business opportunity which, because
of confidential information obtained in my employment capacity, I know the
Company may be considering to acquire or divest either in whole or in part.

Confidential commercial information, which involves both secret and confidential
classifications, includes the following, without limitation, whether imparted
orally or in writing:

(a)        methods of conducting or obtaining business to include know-how and
trade secrets;

(b)        inventions, discoveries, improvements, formulae, practices,
processes, methods of processes, whether patentable or not, directly or
indirectly related to the Company;

(c)         any other information or confidences I may acquire in the course of
my employment, no matter from where or in what manner such information may have
been acquired.

Upon termination of my employment for any reason, regardless of whether
initiated by the Company or myself, I shall surrender all papers, records,
memoranda, notes, or other documents of any kind which have come into my control
or possession, and any and all copies thereof, whether prepared by myself or
others, which relate directly or indirectly to the business of the Company. The
confidentiality obligation assumed hereunder shall survive the termination of my
employment.

If any provision, or part thereof, of this Agreement shall, for any reason, be
adjudged by any court of competent jurisdiction to be invalid or unenforceable,
such judgment shall not affect, impair, or invalidate the remainder of the
Agreement. It shall be confined in its operation to the provision, or part
thereof, of this Agreement directly involved in the controversy in which such
judgment shall have been rendered.

 

13



--------------------------------------------------------------------------------

I agree that there may be no adequate remedy at law for the breach by me of any
of the covenants or agreements herein contained, and that the Company will
suffer irreparable harm from such breach. Therefore, in the event of a breach or
a threatened breach of any of the covenants or agreements herein contained, the
Company shall be entitled, in addition to any other rights and remedies it may
have, to an injunction restraining me form doing or continuing to do any such
act in violation of this Agreement.

I understand that this Agreement does not alter or change in any way the
employment-at-will relationship which exists between the Company and me.

This Agreement shall be construed and enforced in accordance with and governed
by the laws of the State of Idaho. This Agreement may not be modified or
amended, nor may any provision thereof be waived or discharged, except in
writing signed by both parties or their duly constituted representatives. All of
the terms of this Agreement, whether so expressed or not, shall be binding on
the personal representatives, successors, or assigns of the parties hereto.

Employee Signature

 

  /s/ Frank L. Hanagarne Jr.

Name: Frank L. Hanagarne Jr. Date   September 16, 2011

ACCEPTED FOR THE COMPANY:

 

By

 

/s/ Mitchell J. Krebs

Name: Mitchell J. Krebs

Title: President, Chief Executive Officer, Chief Financial Officer and Director

Date   September 16, 2011

 

14